Citation Nr: 1546885	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  15-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral knee disability, claimed as arthritis.  

3.  Entitlement to service connection for a bilateral hip disability, claimed as arthritis.  

4.  Entitlement to service connection for a bilateral ankle disability, claimed as arthritis.  


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1956 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester, New Hampshire.  

In September 2015, the Veteran testified at a video hearing at the RO before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for arthritis of the hips, knees, and ankles are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a January 1959 rating decision, the RO denied service connection for a bilateral knee disability, finding arthritis of the knees preceded service, and was not aggravated therein.  The Veteran did not perfect a timely appeal of this decision.  

2.  Records received since the January 1959 rating decision contain evidence not previously considered that has a tendency to establish aggravation of a bilateral knee disability during active duty service.  


CONCLUSIONS OF LAW

1.  The January 1959 rating decision denying a service connection claim for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  Evidence received since the January 1959 rating decision is new and material and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable action by the Board herein, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  


II.  New and Material Evidence - Bilateral Knee Disorder

The Veteran seeks to reopen a service connection claim for a disability of the bilateral knees.  This claim was previously and finally denied in a January 1959 rating decision, and the Veteran contends he has submitted new and material evidence since that time.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Historically, the RO denied service connection for a bilateral knee disorder in a January 1959 rating decision.  The RO denied the claim as it found a disability of the knees preexisted service and were not aggravated by service.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the prior final denial of the claim in January 1959, recent evidentiary submissions have included VA and private treatment records and the Veteran's own hearing testimony.  Among these records is a September 2015 statement from a private doctor, T.W.R.  In this statement, Dr. R. wrote that upon examination of the Veteran and review of his medical history, Dr. R. was of the opinion the Veteran's current degenerative arthritis of the knees was aggravated during active duty service.  

Having reviewed the evidentiary submissions since January 1959, the Board finds that new and material evidence to reopen service connection for a bilateral knee disability has been received.  Specifically, the September 2015 private medical opinion suggests the Veteran has a current disorder of both knees potentially aggravated in service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence suggests aggravation of a pre-existing bilateral knee disability during service, the lack of evidence of which was a basis of the prior final denial of service connection.  Therefore, the claim is reopened.  


ORDER

New and material evidence having been received, the service connection claim for a bilateral knee disability is reopened.  


REMAND

The Veteran seeks service connection for arthritis of the hips, knees, and ankles.  He has acknowledged that, prior to service, he was hospitalized at age 6 for treatment of a disorder of the lower extremities; however, he contends that the physical rigors of service aggravated this disorder, and caused or contributed to disorders of the hips and ankles as well.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

In the present case, the Veteran was afforded a December 2011 VA examination and medical opinion.  The Board finds the medical opinion inadequate, however.  The examiner noted the Veteran had a "left leg and knee condition" prior to service, but was subsequently diagnosed with hypertrophic arthritis in both knees during service.  Despite this in-service diagnosis, the examiner concluded that the Veteran's current bilateral osteoarthritis of the knees was less likely than not related to service, as the Veteran had multiple post-service injuries to the lower extremities, presumably resulting in his current disabilities.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the present case, the Board finds the examiner's recitation of the Veteran's medical history to be inaccurate, and the rationale for the provided medical opinion to be inadequate.  

A hospitalization report from Shriner's Hospital is of record, showing the Veteran was hospitalized at age six for polyarticular arthritis of six months duration.  He was admitted in October 1944, and both legs, not just the left leg, were cast to correct a flexion deformity of the knees.  He was discharged in January 1945.  Thereafter, he was afforded outpatient treatment.  In March 1947, he sustained a fracture of the right femur, according to the treatment records.  A November 1958 letter from Shriners Hospitals indicated the Veteran was treated for polyarticular arthritis of rheumatoid type involving primarily both knees and ankles. 

On examination for service entrance in November 1956, the Veteran was without any noted abnormalities of the lower extremities, to include the hips, knees, and ankles.  On his concurrent report of medical history, he reported a history of arthritis or rheumatism, and of a "trick" or locked knee, identified as the left knee.  

During service, the Veteran was seen on orthopedic consultation in May 1958 following reports of right knee pain in the suprapatellar region of three weeks duration.  X-rays of the right knee were within normal limits at that time, but the left knee displayed marginal osteoarthritic changes.  Early osteoarthritic changes in the right knee were also suspected.  The final impression was of degenerative joint disease of the knees, existing prior to enlistment.  By July 1958, the Veteran was again reporting bilateral knee pain and tenderness, worse on the left, and X-rays confirmed bilateral osteoarthritis.  

A competent medical opinion is required to determine if any of the claimed conditions were caused or aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the December 2011 examination, if available.  If that examiner is unavailable, a similar expert in orthopedic disorders may be utilized.  All pertinent symptomatology and findings should be reported in detail.  The Veteran need not be scheduled for an in-person physical examination unless the examiner determines that such an examination is necessary to comply with this remand.  

After review of the entire record, the examiner is requested to provide an opinion, with complete rationale, as to the following:

a)  Did a disability of the knees "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty in November 1956? 

b) If a disability of the knees clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability. 

c) If the answer to either question above is no, then answer whether it is "at least as likely as not" (50 percent or greater probability) that any current disability of the knees was due to an inservice injury, event or disease?

d)  Did a disability of the ankles "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty in November 1956? 

e) If a disability of the ankles clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability. 

f) If the answer to either question above is no, then answer whether it is "at least as likely as not" (50 percent or greater probability) that any current disability of the ankles was due to an inservice injury, event or disease?

g)  whether it is "at least as likely as not" (50 percent or greater probability) that any current disability of the hips was due to an inservice injury, event or disease?

If the opinions requested cannot be provided without result to speculation that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


